DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/740,711, filed on 12/28/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/01/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The specification fails to provide proper antecedent basis for the claimed limitation “a groove” as recited ins claim 1, 4.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claim 1 (line 3), “an angle of view wider than does the first camera module” should be changed to --an angle of view wider than an angle of view of the first camera module--.
Claim 10 (line 2), “shorter than that of the first camera module” should be changed to --shorter than an EFL or TTH of the first camera module--.
Claim 11 (lines 2-3), “at the same height” should be changed to --at a same height--.
Claim 12 (line 2), “is 0.2 to 0.3 mm” should be changed to --is 0.2 mm to 0.3 mm--.
Claim 18 (line 6), “a larger area than does the first window portion” should be changed to --a larger area than an area of the first window portion--.
Claim 19 (line 3), “an angle of view wider than does the first camera module” should be changed to --an angle of view wider than an angle of view of the first camera module--.
Claim 20 (line 3), “an angle of view wider than does the first camera module” should be changed to --an angle of view wider than an angle of view of the first camera module--.

Claims 2-18 are objected as being dependent from claim 1.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (lines 8-9) recites limitation “the same height” in “a lower surface of the first substrate and a lower surface of the second substrate are disposed at the same height;” it is unclear that how is “height” of lower surface the first substrate or second substrate measured? 
Claim 13 (lines 6-7) recites the limitation "the" in “the first housing”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 (lines 8-9) recites limitation “the same height” in “a lower surface of the first substrate and a lower surface of the second substrate are disposed at the same height;” it is unclear that how is “height” of lower surface the first substrate or second substrate measured? 
For the purpose of examination, limitation “a lower surface of the first substrate and a lower surface of the second substrate are disposed at the same height” will be read as “a lower surface of the first substrate and a lower surface of the second substrate are disposed on one plane”.

Claims 2-18 are rejected as being dependent from claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 6, 10-11, 15-16, 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 8-10 of U.S. Patent No. 10,761,292. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
The similar limitations of claims 1-2, 5, 8-10 of U.S. Patent No. 10,761,292 and limitations of claims 1-3, 6, 10-11, 15-16, 18-20 of the instant application are compared as shown in the table below.

INSTANT APPLICATION 
U.S. PATENT No. 10,761,292
1. A camera device comprising:
a first camera module; and
a second camera module having an angle of view wider than does the first camera module,
wherein the first camera module comprises a first substrate (i.e., a first circuit layer and a second circuit layer, Patent Claim 1), a first image sensor disposed on the first substrate, and a first lens disposed on the first image sensor,
wherein the second camera module comprises a second substrate, a second image sensor disposed on the second substrate, and a second lens disposed on the second image sensor,
wherein a lower surface of the first substrate and a lower surface of the second substrate are disposed at the same height (i.e., a bottom surface of the substrate is horizontally coplanar with a bottom surface of the first circuit layer, Patent Claim 1),
wherein the first substrate comprises a groove concavely formed on an upper surface of the first substrate, and
wherein the first image sensor is disposed on the groove of the first substrate (i.e., wherein the first circuit layer and the second circuit layer each has a through hole and the first image sensor is disposed in the through hole of the first circuit layer and vertically underneath the through hole of the second circuit layer, Patent Claim 1).

2. The camera device of claim 1, wherein an upper surface of the first image sensor is disposed lower than an upper surface of the second image sensor (i.e., the second image sensor is configured to be disposed at a position higher than that of the first image sensor, Patent Claim 1).

3. The camera device of claim 1, wherein the upper surface of the first substrate and an upper surface of the second substrate are disposed at the same height (i.e., the upper surface of the substrate is horizontally coplanar with an upper surface of the second circuit layer and a bottom surface of the substrate is horizontally coplanar with a bottom surface of the first circuit layer, Patent Claim 1).

6. The camera device of claim 1, wherein the first substrate comprises a first circuit layer and a second circuit layer disposed on an upper surface of the first circuit layer, and 
              wherein the groove of the first substrate passes through the second circuit layer in an optical axis direction of the first lens so that the first image sensor is disposed on the upper surface of the first circuit layer.
1. A dual camera module, the dual camera module comprising: 
             a first camera module comprising a first circuit layer and a second circuit layer, wherein a portion of the second circuit layer is disposed on and in direct contact with the first circuit layer, a first image sensor disposed on a bottom surface of the second circuit layer, and a first lens disposed above the first image sensor, wherein the first circuit layer and the second circuit layer each has a through hole and the first image sensor is disposed in the through hole of the first circuit layer and vertically underneath the through hole of the second circuit layer; 
              a second camera module comprising a substrate, a second image sensor disposed on an upper surface of the substrate, wherein the upper surface of the substrate is horizontally coplanar with an upper surface of the second circuit layer and a bottom surface of the substrate is horizontally coplanar with a bottom surface of the first circuit layer, and a second lens disposed above the second image sensor; 
              a first window disposed above the first lens; and 
              a second window disposed above the second lens; 
               wherein the second camera module has an angle of view wider than that of the first camera module, 
                 wherein the second image sensor is configured to be disposed at a position higher than that of the first image sensor such that an area of the second window forms an angle of view for the second camera module wider than an angle of view for the first camera module     
             wherein a vertical position of an upper end of the first lens is higher than a vertical position of an upper end of the second lens, and 
               wherein a vertical position of a lower end of the first lens is lower than the vertical position of the upper end of the second lens and higher than a vertical position of a lower end of the second lens.

10. The camera device of claim 1, wherein an EFL (Effective Focal Length) or TTL (Total Track Length) of the second camera module is shorter than that of the first camera module.

5. The dual camera module of claim 1, wherein EFL (Effective Focal Length) or TTL (Total Track Length) of the second camera module is shorter than that of the first camera module.
11. The camera device of claim 1, wherein an upper end of a housing of the first camera module and an upper end of a housing of the second camera module are disposed at the same height (i.e., an upper end of the first housing is disposed at a height corresponding to that of the second housing, Patent Claim 2).

2. The dual camera module of claim 1, wherein the first camera module comprises a first housing accommodating at least a part of the first lens, and the second camera module comprises a second housing accommodating at least a part of the second lens, and wherein an upper end of the first housing is disposed at a height corresponding to that of the second housing.

15. An optical apparatus comprising:
           a main body (i.e., a cover member);
           the camera device of claim 1 disposed on the main body; and
            a display disposed on the main body and configured to output an image photographed by the camera device.

8. An optical apparatus, the optical apparatus comprising: 
          a cover member;  
           a display part disposed on the cover member; and 
           a dual camera module of claim 1 disposed in the cover member.
16. The optical apparatus of claim 15, wherein the main body comprises a cover member disposed on the first camera module and the second camera module,
           wherein a distance between the first image sensor and the cover member is greater than a distance between the second image sensor and the cover member.

9. The optical apparatus of claim 8, wherein a distance between the cover member and the first image sensor is longer than a distance between the cover member and the second image sensor.
18. The optical apparatus of claim 16, comprising:
           a first window (i.e., a first window, Patent Claim 1) portion disposed on the cover member and through which transmitted light travels to the first camera module; and
          a second window (i.e., a second window, Patent Claim 1) portion disposed on the cover member and through which transmitted light travels to the first camera module,
              wherein the second window portion has a larger area than does the first window portion in a cross section perpendicular to an optical axis of the first lens.

10. The optical apparatus of claim 8, wherein the first window is formed as to pass through the cover member, and the second window is formed as to pass through the cover member, and wherein the second window has an area greater than that of the first window.
19. A camera device comprising:
           a first camera module; and
           a second camera module having an angle of view wider than does the first camera module, 
             wherein the first camera module comprises a first substrate (i.e., a first circuit layer and a second circuit layer, Patent Claim 1), a first image sensor disposed on the first substrate, and a first lens disposed on the first image sensor,
              wherein the second camera module comprises a second substrate, a second image sensor disposed on the second substrate, and a second lens disposed on the second image sensor,
            wherein a lower surface of the first substrate and a lower surface of the second substrate are disposed at the same height (i.e., a bottom surface of the substrate is horizontally coplanar with a bottom surface of the first circuit layer, Patent Claim 1), and
             wherein an upper surface of the first image sensor is disposed lower than an upper surface of the second image sensor (i.e., the second image sensor is configured to be disposed at a position higher than that of the first image sensor, Patent Claim 1).


1. A dual camera module, the dual camera module comprising: 
             a first camera module comprising a first circuit layer and a second circuit layer, wherein a portion of the second circuit layer is disposed on and in direct contact with the first circuit layer, a first image sensor disposed on a bottom surface of the second circuit layer, and a first lens disposed above the first image sensor, wherein the first circuit layer and the second circuit layer each has a through hole and the first image sensor is disposed in the through hole of the first circuit layer and vertically underneath the through hole of the second circuit layer; 
              a second camera module comprising a substrate, a second image sensor disposed on an upper surface of the substrate, wherein the upper surface of the substrate is horizontally coplanar with an upper surface of the second circuit layer and a bottom surface of the substrate is horizontally coplanar with a bottom surface of the first circuit layer, and a second lens disposed above the second image sensor; 
              a first window disposed above the first lens; and 
              a second window disposed above the second lens; 
               wherein the second camera module has an angle of view wider than that of the first camera module, 
                 wherein the second image sensor is configured to be disposed at a position higher than that of the first image sensor such that an area of the second window forms an angle of view for the second camera module wider than an angle of view for the first camera module     
             wherein a vertical position of an upper end of the first lens is higher than a vertical position of an upper end of the second lens, and 
               wherein a vertical position of a lower end of the first lens is lower than the vertical position of the upper end of the second lens and higher than a vertical position of a lower end of the second lens.

20. A camera device comprising:
             a first camera module; and
          a second camera module having an angle of view wider than does the first camera module.

1. A dual camera module, the dual camera module comprising: 
             a first camera module comprising a first circuit layer and a second circuit layer, wherein a portion of the second circuit layer is disposed on and in direct contact with the first circuit layer, a first image sensor disposed on a bottom surface of the second circuit layer, and a first lens disposed above the first image sensor, wherein the first circuit layer and the second circuit layer each has a through hole and the first image sensor is disposed in the through hole of the first circuit layer and vertically underneath the through hole of the second circuit layer; 
              a second camera module comprising a substrate, a second image sensor disposed on an upper surface of the substrate, wherein the upper surface of the substrate is horizontally coplanar with an upper surface of the second circuit layer and a bottom surface of the substrate is horizontally coplanar with a bottom surface of the first circuit layer, and a second lens disposed above the second image sensor; 
              a first window disposed above the first lens; and 
              a second window disposed above the second lens; 
               wherein the second camera module has an angle of view wider than that of the first camera module, 
                 wherein the second image sensor is configured to be disposed at a position higher than that of the first image sensor such that an area of the second window forms an angle of view for the second camera module wider than an angle of view for the first camera module     
             wherein a vertical position of an upper end of the first lens is higher than a vertical position of an upper end of the second lens, and 
               wherein a vertical position of a lower end of the first lens is lower than the vertical position of the upper end of the second lens and higher than a vertical position of a lower end of the second lens.




Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 17-18 of U.S. Patent No. 11,378,772. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
The similar limitations of claims 1-2, 17-18 of U.S. Patent No. 11,378,772 and limitations of claim 20 of the instant application are compared as shown in the table below.

INSTANT APPLICATION 
U.S. PATENT No. 11,378,772
20. A camera device comprising:
             a first camera module; and
          a second camera module having an angle of view wider than does the first camera module.

1. A camera device, comprising: 
          a first camera module facing a first direction; and 
          a second camera module facing a second direction that is in parallel to the first direction,   
             wherein the first camera module comprises: 
           a first substrate comprising a first circuit layer and a second circuit layer disposed on an upper surface of the first circuit layer and comprising a hole, 
           a first image sensor disposed on the upper surface of the first circuit layer and disposed in the hole of the second circuit layer, and 
           a first lens disposed above the first image sensor; 
             wherein the second camera module comprises: 
            a second substrate, a second image sensor disposed on an upper surface of the second substrate, and 
            a second lens disposed above the second image sensor; 
            wherein an upper surface of the second circuit layer of the first substrate and the upper surface of the second substrate are disposed on one plane, and 
               wherein a lower end of the first lens is disposed at a position lower than the position of an upper end of the second lens and higher than a position of a lower end of the second lens.

2. The camera device of claim 1, wherein the second camera module has an angle of view wider than that of the first camera module.

20. A camera device comprising:
             a first camera module; and
          a second camera module having an angle of view wider than does the first camera module.

17. A camera device, comprising: 
            a first camera module facing a first direction; and 
            a second camera module facing a second direction that is in parallel to the first direction, wherein the first camera module comprises: a first substrate comprising a first circuit layer and a second circuit layer disposed on an upper surface of the first circuit layer, a first image sensor disposed on the upper surface of the first circuit layer, and a first lens disposed above the first image sensor; wherein the second camera module comprises: a second substrate, a second image sensor disposed on an upper surface of the second substrate, and a second lens disposed above the second image sensor; wherein a lower surface of the second image sensor is disposed at a position higher than a position of an upper surface of the first image sensor, and wherein a lower end of the first lens is disposed at a position lower than the position of an upper end of the second lens and higher than a position of a lower end of the second lens.

18. The camera device of claim 17, wherein the second camera module has an angle of view wider than that of the first camera module.

        Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Border et al. (US 2008/0030592).
Regarding claim 20, Border et al. discloses a camera device comprising:
a first camera module (camera module includes image sensor 618, telephoto lens 616, figures 4A-4B, paragraphs [0036], [0065]-[0066]); and
a second camera module (camera module includes image sensor 614, wide angle lens 612, figures 4A-4B, paragraphs [0036], [0065]-[0066]) having an angle of view wider than does the first camera module,

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 11, 14-15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Border et al. (US 2008/0030592) in view of Gustavsson et al. (US 7,405,764).
Regarding claim 1, Border et al. discloses a camera device comprising:
a first camera module (camera module includes image sensor 618, telephoto lens 616, figures 4A-4B, paragraphs [0036], [0065]-[0066]); and
a second camera module (camera module includes image sensor 614, wide angle lens 612, figures 4A-4B, paragraphs [0036], [0065]-[0066]) having an angle of view wider than does the first camera module,
wherein the first camera module comprises a first substrate (a first portion of substrate 620, figures 4A-4B, paragraphs [0065]-[0066]), a first image sensor (image sensor 618, figures 4A-4B, paragraphs [0065]-[0066]) disposed on the first substrate, and a first lens (telephoto lens 616, figures 4A-4B, paragraphs [0065]-[0066]) disposed on the first image sensor,
wherein the second camera module comprises a second substrate (a second portion of substrate 620, figures 4A-4B, paragraphs [0065]-[0066]), a second image sensor (image sensor 614, wide angle lens 612 figures 4A-4B, paragraphs [0065]-[0066]) disposed on the second substrate, and a second lens (wide angle lens 612, figures 4A-4B, paragraphs [0065]-[0066]) disposed on the second image sensor,
wherein a lower surface of the first substrate and a lower surface of the second substrate are disposed at the same height, which read as a lower surface of the first substrate and a lower surface of the second substrate are disposed on one plane (see figure 4B).
Border et al. fails to disclose wherein the first substrate comprises a groove concavely formed on an upper surface of the first substrate, and wherein the first image sensor is disposed on the groove of the first substrate.
However, Gustavsson et al. discloses wherein the first substrate (Gustavsson et al. combination of flexistrip 9 and PCB 7 as the first substrate, figures 1, 3, column 4, line 60 - column 5, line 3) comprises a groove (cavity 8, figures 1, 3, column 4, line 60 - column 5, line 3) concavely formed on an upper surface of the first substrate, and wherein the first image sensor is disposed on the groove of the first substrate (image sensor 11 is disposed on the cavity 8, figures 1, 3, column 4, line 60 - column 5, line 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Border et al. by the teaching of Gustavsson et al. in order to reduce the overall height in the camera module without loosing picture quality (column 4, lines 53-59).

Regarding claim 3, Border et al. discloses wherein the upper surface of the first substrate and an upper surface of the second substrate are disposed at the same height (see figure 4B).

Regarding claim 4, Gustavsson et al. discloses wherein, in an optical axis direction of the first lens, a thickness of the first image sensor is thinner than a depth of the groove of the first substrate (see figure 1).
Regarding claim 5, Border et al. (figure 4B) and Gustavsson et al. (figure 1) discloses wherein, in a direction perpendicular to an optical axis of the first lens, the first image sensor is overlapped with the second substrate.

Regarding claim 6, Gustavsson et al. discloses wherein the first substrate comprises a first circuit layer of (flexistrip 9, figures 1, 3, column 4, line 60 - column 5, line 3) and a second circuit layer (of PCB 7, figures 1, 3, column 4, line 60 - column 5, line 3) disposed on an upper surface of the first circuit layer, and 
wherein the groove (cavity 8, figures 1, 3, column 4, line 60 - column 5, line 3) of the first substrate passes through the second circuit layer in an optical axis direction of the first lens so that the first image sensor is disposed on the upper surface of the first circuit layer.

Regarding claim 7, Gustavsson et al. discloses wherein the groove of the first substrate is formed by removing a portion of an upper portion of the first substrate (see figure 1).

Regarding claim 11, Border et al. discloses wherein an upper end of a housing of the first camera module and an upper end of a housing of the second camera module are disposed at the same height (see figures 3B, 4B).

Regarding claim 14, Border et al. discloses wherein the first camera module and the second camera module are spaced apart from each other (see figure 4B).

Regarding claim 15, Border et al. discloses an optical apparatus comprising:
a main body (see figures 2A-2B);
the camera device of claim 1 disposed on the main body (see examiner’s comments with respect to claim 1 as discussed above); and
a display (LCD image display 70, figures 1A, 2B, paragraphs [0054], [[0057], [0062]-[0063]) disposed on the main body and configured to output an image photographed by the camera device.
Regarding claim 19, Border et al. discloses a camera device comprising:
a first camera module (camera module includes image sensor 618, telephoto lens 616, figures 4A-4B, paragraphs [0036], [0065]-[0066]); and
a second camera module (camera module includes image sensor 614, wide angle lens 612, figures 4A-4B, paragraphs [0036], [0065]-[0066]) having an angle of view wider than does the first camera module,
wherein the first camera module comprises a first substrate (a first portion of substrate 620, figures 4A-4B, paragraphs [0065]-[0066]), a first image sensor (image sensor 618, figures 4A-4B, paragraphs [0065]-[0066]) disposed on the first substrate, and a first lens (telephoto lens 616, figures 4A-4B, paragraphs [0065]-[0066]) disposed on the first image sensor,
wherein the second camera module comprises a second substrate (a second portion of substrate 620, figures 4A-4B, paragraphs [0065]-[0066]), a second image sensor (image sensor 614, wide angle lens 612 figures 4A-4B, paragraphs [0065]-[0066]) disposed on the second substrate, and a second lens (wide angle lens 612, figures 4A-4B, paragraphs [0065]-[0066]) disposed on the second image sensor,
wherein a lower surface of the first substrate and a lower surface of the second substrate are disposed at the same height, which read as a lower surface of the first substrate and a lower surface of the second substrate are disposed on one plane (see figure 4B).
Border et al. fails to disclose wherein an upper surface of the first image sensor is disposed lower than an upper surface of the second image sensor.
However, Gustavsson et al. discloses. combination of flexistrip 9 and PCB 7 as the first substrate, which having cavity 8, the image sensor 11 is disposed on the cavity 8 (figures 1, 3, column 4, line 60 - column 5, line 3).   Note that the image sensor 11 corresponds to image sensor 618 in figure 4B of Border et al., by the teaching of Gustavsson et al., the upper surface of image sensor 618 would be disposed lower than an upper surface of image sensor 614 in figure 4B of Border et al.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Border et al. by the teaching of Gustavsson et al. in order to reduce the overall height in the camera module without loosing picture quality (column 4, lines 53-59).

Claims 2, 8, 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Border et al. (US 2008/0030592) in view of Gustavsson et al. (US 7,405,764) further in view of Ohara et al. (US 7,471,428).
Regarding claim 2, Border et al. and Gustavsson et al. fail to disclose wherein an upper surface of the first image sensor is disposed lower than an upper surface of the second image sensor.
However, Ohara et al. discloses the upper surface of the first image sensor 30 is disposed lower than the upper surface of the second image sensor 32 (figure 4A, column 4, lines 6-15; column 4, line 65 – column 6, line 35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Border et al. and Gustavsson et al. by the teaching of Ohara et al. in order to increase the field of view of the camera.

Regarding claim 8, Border et al. and Gustavsson et al. fail to disclose wherein a distance between the first image sensor and the first lens is greater than a distance between the second image sensor and the second lens.
However, Ohara et al. discloses a distance between the first image sensor 30 (figure 4A, column 4, lines 6-15; column 4, line 65 – column 6, line 35) and the first lens (rod lenses 36, figure 4A, column 4, lines 6-15; column 4, line 65 – column 6, line 35) is greater than a distance between the second image sensor 32 (figure 4A, column 4, lines 6-15; column 4, line 65 – column 6, line 35) and the second lens (rod lenses 38, figure 4A, column 4, lines 6-15; column 4, line 65 – column 6, line 35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Border et al. and Gustavsson et al. by the teaching of Ohara et al. in order to increase the field of view of the camera.

Regarding claim 9, Border et al. and Gustavsson et al. fail to disclose wherein, in an optical axis direction of the first lens, a thickness of the first substrate overlapped with the first image sensor is thinner than a thickness of the second substrate overlapped with the second image sensor.
However, Ohara et al. discloses wherein, in an optical axis direction of the first lens (rod lenses 36, figure 4A, column 4, lines 6-15; column 4, line 65 – column 6, line 35), a thickness of the first substrate (thickness of printed circuit board 40, figure 4A) overlapped with the first image sensor 30 (figure 4A, column 4, lines 6-15; column 4, line 65 – column 6, line 35) is thinner than a thickness of the second substrate (thickness of printed circuit boards 42 and 40, figure 4A) overlapped with the second image sensor 32 (figure 4A, column 4, lines 6-15; column 4, line 65 – column 6, line 35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Border et al. and Gustavsson et al. by the teaching of Ohara et al. in order to increase the field of view of the camera.

Regarding claim 16, Border et al. discloses wherein the main body comprises a cover member disposed on the first camera module and the second camera module (see figures 2A-3B).
Border et al. and Gustavsson et al. fail to disclose wherein a distance between the first image sensor and the cover member is greater than a distance between the second image sensor and the cover member.
However, Ohara et al. discloses first image sensor 30 is mounted on the printed circuit board 40, second image sensor 32 is mounted on the printed circuit board 42, and the distance between the first image sensor 30 and the platen 10 of housing 8 (i.e., cover member) is greater than a distance between the second image sensor 32 and the platen 10 of housing 8 (figure 4A, column 4, lines 6-15; column 4, line 65 – column 6, line 35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Border et al. and Gustavsson et al. by the teaching of Ohara et al. in order to increase the field of view of the camera.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Border et al. (US 2008/0030592) in view of Gustavsson et al. (US 7,405,764) further in view of Shabtay et al. (US 9,413,972).
Regarding claim 10, Border et al. and Gustavsson et al. fail to disclose wherein EFL (Effective Focal Length) or TTL (Total Track Length) of the second camera module is shorter than that of the first camera module.
However, Shabtay et al. discloses the ratio of Total Track Length of Tele camera (TTLt) and Total Track Length of Wide camera (TTLw) is in the range of 1-1.25 (column 4, lines 18-23), that indicates that the Total Track Length of Wide camera (second camera module) is shorter than the Total Track Length of Tele camera (first camera module).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Border et al. and Gustavsson et al. by the teaching of Shabtay et al. in order to obtain a thin dual-aperture zoom camera with smaller thickness and improved the optical image stabilization (OIS) compensation (column 2, lines 25-28).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Border et al. (US 2008/0030592) in view of Gustavsson et al. (US 7,405,764) further in view of Lee et al. (US 9,179,052).
Regarding claim 12, Border et al. and Gustavsson et al. fail to disclose wherein a thickness of each of the first circuit layer and the second circuit layer is 0.2 to 0.3 mm.
However, Lee et al. discloses the circuit board 150 has a thickness of 0.2 mm (figure 2, column 4, lines 43-48).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Border et al. and Gustavsson et al. by the teaching of Lee et al. in order to miniaturize a camera module (column 5, lines 55-56).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Border et al. (US 2008/0030592) in view of Gustavsson et al. (US 7,405,764) further in view of Grandin et al. (US 8,786,769).
Regarding claim 13, Border et al. discloses wherein the first camera module comprises a housing (see figures 2A-4B) disposed on the first substrate,
wherein the first lens (telephoto lens 616, figures 2A-4B, paragraphs [0065]-[0066]) is disposed in the housing,
wherein the first lens is configured to move in an optical axis direction of the first lens for an auto focus function (paragraph [0067]).
Border et al. and Gustavsson et al. fail to disclose wherein an upper end of the first lens is disposed higher than an upper end of the first housing when the first lens moves upwards.
However, Grandin et al. discloses wherein an upper end of the first lens is disposed higher than an upper end of the first housing when the first lens moves upwards (Grandin et al. discloses the lens 412a is located outside the top side 460 of housing 405 when the lens barrel402 protrudes from the housing 405 of the camera module 253, figure 7, column 13, line 64 – column 14, line 22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Border et al. and Gustavsson et al. by the teaching of Grandin et al. in order to obtain a camera having a larger field of view.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Border et al. (US 2008/0030592) in view of Gustavsson et al. (US 7,405,764) further in view of Ohara et al. (US 7,471,428) and Lee (US 2013/0242183).
Regarding claim 17, Border et al., Gustavsson et al. and Ohara et al. fail to disclose a connection member disposed between the first camera module and the cover member and fixing the first camera module to the cover member, wherein the connection member comprises a Poron.
However, Lee discloses upper stiffening material 550 and lateral elastic stiffening material 600 (i.e., a connection member) include a Poron sponge which contact to housing 400, figure 3, paragraph [0074]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Border et al., Gustavsson et al. and Ohara et al. by the teaching of Lee in order to reduce a shock from a dropping and an inside shock (paragraph [0074]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Border et al. (US 2008/0030592) in view of Gustavsson et al. (US 7,405,764) further in view of Ohara et al. (US 7,471,428) and Chuang et al. (US 2015/0130974).
Regarding claim 18, Border et al., Gustavsson et al. and Ohara et al. fail to disclose:
a first window portion disposed on the cover member and through which transmitted light travels to the first camera module; and
a second window portion disposed on the cover member and through which transmitted light travels to the first camera module,
wherein the second window portion has a larger area than does the first window portion in a cross section perpendicular to an optical axis of the first lens.
However, Chuang et al. discloses:
a first window portion (hole 52a, figures 4-5, paragraphs [0029]-[0030]) disposed on the cover member and through which transmitted light travels to the first camera module; and
a second window portion (hole 52b, figures 4-5, paragraphs [0029]-[0030]) disposed on the cover member and through which transmitted light travels to the first camera module,
wherein the second window portion has a larger area than does the first window portion in a cross section perpendicular to an optical axis of the first lens (hole 52b has a larger area than hole 52a, figures 4-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Border et al., Gustavsson et al. and Ohara et al. by the teaching of Chuang et al. in order to obtain a camera module have ability of capturing a scene at two different view of angles.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yeung et al. (US 2013/0028581) discloses interchangeable zoom lens actuator.
Cheng et al. (US 2015/0070781) discloses multi-lens imaging module and actuator with auto-focus adjustment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315. The examiner can normally be reached 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        10/06/2022